PMC Diversified Equity Fund Trading Symbol: PMDEX August 26, 2009 Before you invest, you may want to review the Fund’s prospectus, which contains more information about the Fund and its risks.You can find the Fund’s prospectus and other information about the Fund online at http://www.investpmc.com.You may also obtain this information at no cost by calling (866) PMC-7338.The Fund’s prospectus and statement of additional information, both dated August 26, 2009, are incorporated by reference into this Summary Prospectus. Investment Objective.The PMC Diversified Equity Fund’s investment objective is long-term capital appreciation. Fees and Expenses of the Fund.
